Citation Nr: 0012533	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of an infection in the right 
knee and removal of a right knee prosthesis at a VA facility.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to October of 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In her January 1999 Substantive Appeal, the veteran requested 
a hearing before a member of the Board.  However, in a 
statement received by the RO on the same date, the veteran 
clarified that she instead sought a hearing before a hearing 
officer at the Cleveland VARO.  See 38 C.F.R. § 20.702(e) 
(1999).  She was scheduled for such a hearing in May 1999 but 
failed to appear for that hearing.


REMAND

A preliminary review of the record discloses that it does not 
appear that all pertinent VA medical records are associated 
with the claims file.  The VA is deemed to have constructive 
knowledge of those records.  As such, they are considered to 
be evidence that is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....")

In this case, the veteran was admitted to the Cincinnati, 
Ohio VA Medical Center (VAMC) in October 1997 for bilateral 
knee osteoarthritis, and, after consultation with the clinic 
staff, she decided to undergo a right total knee 
arthroplasty.  The Operation Report indicates that: "Consent 
was obtained after all reasonable risks, benefits and 
indications were described to the patient.  All questions 
were answered at that time."  However, the claim file does 
not include the consent form signed by the veteran for this 
operation.  As such it is not clear from the record exactly 
what "reasonable risks" were explained to the veteran.  The 
discharge report indicates that she underwent the procedure 
without incident and, on post-operative day number three, she 
successfully engaged in physical therapy and was prepared for 
discharge.  At that time, her incision was noted to be clean, 
dry, and intact.  

The veteran was readmitted to the Cincinnati VAMC following 
treatment for purulent discharge from the superior aspect of 
her incision and increased pain of the right knee.  The 
veteran also reported low grade fevers.  Testing of the 
discharged fluid revealed Methicillin-resistant 
Staphylococcus aureus.  The veteran was then taken to the 
operating room, and irrigation and debridement with hardware 
removal was performed.  Several days later, however, a repeat 
physical examination revealed more purulent discharge from 
the wound, and irrigation and debridement were again 
performed.  The discharge report indicates that the veteran 
had adequate pain control on oral medications, and her 
incision was noted to be clean, dry, and intact. 

In August 1998, the veteran underwent a VA orthopedic 
examination, which revealed a 20-centimeter right knee 
surgical scar and a lack of "real motion" in the knee 
joint.  The examiner rendered an impression of "status post 
right total knee arthroplasty with subsequent joint 
methicillin-resistant Staphylococcus aureus joint infection 
with residual of removal of the prosthesis and loss of 
function of the right knee joint."  The veteran was noted to 
be wheelchair-bound due to this disability.  The examiner 
further noted that there did not appear to be an ongoing 
infection, but the residual of the infection and removal of 
the knee joint had left the veteran requiring a wheelchair, 
with significant limitation of her daily activities and 
function. 

Given the evidence noted above, the Board finds that 
additional development should be taken prior to the Board's 
adjudication of this claim.  First, the RO should obtain the 
signed consent form for the veteran's October 1997 surgery, 
as such a form is not currently included with her records.  
In addition, the Board would also point out that the August 
1998 VA orthopedic examination report does not address 
several matters posed in view of the revised criteria of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999), which apply in 
this case because the veteran's claim was not received until 
1998.  This criteria requires either a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or other fault on the part of the VA; or a finding 
that the cause of the veteran's additional disability 
resulted from an event that was not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a)(1)(A and B) (West 1991 & Supp. 
1999).  The examiner made no comments regarding these 
factors.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file informed consent 
form signed by the veteran corresponding 
to the veteran's October 1997 right knee 
surgery.  

2.  The veteran should be afforded an 
examination of her right knee to 
determine the extent of any and all 
disability associated with the knee.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished and the 
examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly 
records pertaining to the veteran's 
October 1997 right knee surgery.  Based 
on a review of the records and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran incurred 
additional right knee disability as a 
result of surgical treatment by the VA in 
1997.  In rendering this opinion, the 
examiner should specify: (a) whether any 
additional right knee disability resulted 
from carelessness, negligence, lack of 
proper skill, an error in judgment, or a 
similar instance of fault on the part of 
the VA; and (b) whether any additional 
right knee disability resulted from an 
event that was not reasonably 
foreseeable.  All opinions should be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 



